EXHIBIT 10.15


FIFTH AMENDMENT
TO LOAN AGREEMENT AND REVOLVING NOTE

        This Fifth Amendment to Loan Agreement and Revolving Note is made and
entered into effective the 1st day of October, 2005, by and between U.S. Bank
National Association, a national banking association, with an address of 141
North Main Avenue, Post Office Box 5308, Sioux Falls, South Dakota 57117-5308
(“Lender”) and Daktronics, Inc., a South Dakota corporation, with an address of
331 — 32nd Avenue, Brookings, South Dakota 57006 (“Borrower”).

RECITALS:

        A.   Lender and Borrower entered into a Loan Agreement dated October 14,
1998, which Loan Agreement was amended by an Amendment to Loan Agreement dated
November 30, 1999, an Amendment to Loan Agreement dated December 8, 2000, a
third Amendment to Loan Agreement dated June 20, 2002, and a Fourth Amendment to
Loan Agreement dated December 2, 2003.

        B.   In accordance with the Loan Agreement, Lender is the holder of a
Revolving Note dated October 14, 1998, signed on behalf of Borrower. Pursuant to
the Amendment to Loan Agreement dated November 30, 1999, the loan amount is
$20,000,000.00 (the “Revolving Loan”).

        C.   Lender and Borrower mutually wish to extend the maturity date of
the Revolving Loan from October 1, 2005 to October 1, 2007, and modify some of
the covenants of Borrower.

        NOW, THEREFORE, for good and valuable consideration, the parties agree
as follows:

        1.    The Loan Agreement and Revolving Note are hereby amended to
provide that the Revolving Loan Maturity Date is October 1, 2007.

        2.    Section 6.10 of the Loan Agreement is amended to read as follows:

               Merger.   Borrower may merge, consolidate or enter into an
analogous reorganization without the prior written consent of Lender, provided
that the transaction is valued at less than 3,000,000.00 and the Borrower is in
compliance with all covenants and conditions of this Loan Agreement.

        3.   Section 6.11 of the Loan Agreement is amended to read as follows:

               Acquisitions.    Borrower will not acquire during any fiscal year
another business, firm or company in excess of $3,000,000.00, without prior
written approval from Lender.

        4.   Schedule VI to the Loan Agreement (“Schedule VI”) is amended to
provide with respect to the Tangible Net Worth covenant:

              Tangible Net Worth.    The Borrower will not permit its Tangible
Net Worth (the excess of its assets, excluding intangible assets, over its
liabilities) at any time to be less than $75,000,000.00.

        5.   Schedule VI is further amended to provide with respect to the
definition of “Adjusted Fixed Charge Coverage Ratio”:

               Minimum Adjusted Fixed Charge Coverage Ratio.    The Borrower
will not permit the Minimum Adjusted Fixed Charge Ratio, as of the last day of
any fiscal year for the four consecutive fiscal quarters ending on that date to
be less than 2 to 1.

              For purposes hereof, the following definitions have the following
meanings:

               “EBITDA”:    For any period of determination, the net income of
the Borrower before deductions for income taxes, interest expense, depreciation
and amortization, all as determined in accordance with GAAP.

               “Adjusted Fixed Charge Coverage Ratio”:    For any period of
determination with respect to the Borrower, the ratio of

               (a)    EBITDA minus the sum of (i) any dividends or other
distributions, (ii) expenditures in the sum of $3,000,000.00 for fixed and
capital assets not finances and (iii) tax expenses,

                        to

               (b)    all required principal and interest payments with respect
to Indebtedness (including but not limited to all payments with respect to
capitalized lease obligations of the Borrower), in each case determined for said
period in accordance with GAAP.

        6.   Schedule VI is further amended to provide with respect to the
IBD/EBITDA covenant:

               IBD/EBITDA.    The Borrower will not permit the IBD/EBITDA Ratio,
as of the last day of any fiscal quarter to be greater than 1 to 1.

              For purposes hereof, the following definitions have the following
meanings:

               “IBD”:   All interest bearing obligations, including those
represented by bonds, debentures, or other debt securities.

               “EBITDA”:    For any period of determination, the net income of
the Borrower before deductions for income taxes, interest expense, depreciation
and amortization, all as determined in accordance with GAAP. This computation
will use the last four quarters.

        7.    Except as modified herein, all the terms and conditions of the
Loan Agreement and Revolving Note, including previous Amendments thereto, shall
remain in full force and effect.

        8.    Borrower acknowledges that the Loan Agreement, Revolving Note, and
related loan documents are and shall remain the legal and binding obligation of
Borrower, free of any claim, defense, or offset.

LENDER:     BORROWER:                 U.S. BANK NATIONAL ASSOCIATION    
DAKTRONICS, INC.                 By:   s/s Carl Wynja     By:    s/s James B.
Morgan              Carl Wynja              James B. Morgan     Its:   Senior
Vice President     Its:   Chief Executive Officer                       By:   
s/s William R. Retterath                    William R. Retterath          
Its:   Chief Financial Officer    